SUAREZ, J.
We grant petitioners’, Empire World Towers, LLC, et al., Petition for Writ of Certiorari and quash the trial court’s Order Granting Renewed Motion to Vouch *1034dated September 17, 2010, insofar as the Order requires petitioners’ attorneys to disclose the names of beneficial owners (e.g. the natural persons) who ultimately own and control the corporate defendants.
Florida Rule of Judicial Administration 2.515(a), relied upon in the trial court, does not require attorneys to make such disclosure. The rule requires an attorney to supply the address of the attorney’s client and to vouch for the attorney’s authority to represent the party. Neither the rule nor the cases interpreting the rule require the attorney to go beyond vouching, or to supply the names of the shareholders or beneficial owners of the defendant corporations. To do so is a violation of a clearly established principle of law which would result in a miscarriage of justice. See ACT Servs., Inc. v. Sch. Bd. of Miami-Dade Cnty., 29 So.3d 450 (Fla. 3d DCA 2010).
Petition for Writ of Certiorari granted.